EXHIBIT 99.2 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On February 1, 2016, the Company completed the previously announced acquisition (the “Acquisition”) of substantially all of the assets of Home Meridian International, Inc. (“Home Meridian”) pursuant to the Asset Purchase Agreement the Company and Home Meridian entered into on January 5, 2016. The following unaudited pro forma condensed combined financial statements and explanatory notes present how the consolidated financial statements of Hooker Furniture Corporation and Home Meridian may have appeared had the Acquisition been completed at earlier dates. The unaudited pro forma condensed combined financial statements show the impact of the Acquisition on the companies’ respective historical financial positions and results of operations under the acquisition method of accounting with Hooker Furniture Corporation treated as the acquirer of Home Meridian as if the Acquisition had been completed on February 2, 2015 for statements of operations purposes and on January 31, 2016 for balance sheet purposes. The Acquisition will be accounted for under the acquisition method of accounting, whereby the assets acquired and liabilities assumed will be measured at their respective fair values with any excess reflected as goodwill. The determination of the fair values of the net assets acquired, including intangible and net tangible assets, is based upon certain valuations that have not been finalized, and, accordingly, the adjustments to record the assets acquired and liabilities assumed at fair value reflect the Company’s best estimate and are subject to change once the detailed analyses are completed. These adjustments may be material. The Unaudited Pro Forma Condensed Combined Statements of Operations do not include: (1)any revenue or cost savings that may be achieved subsequent to the completion of the business combination; or (2)the impact of non-recurring items directly related to the business combination which are expected to be incurred during the Company’s fiscal year 2017. The pro forma condensed combined financial statements are unaudited, are presented for informational purposes only, and are not necessarily indicative of the financial position or results of operations that would have occurred had the Acquisition been completed as of the dates or at the beginning of the periods presented. In addition, the unaudited pro forma condensed combined financial statements do not purport to project the future consolidated financial position or operating results of the combined companies. The unaudited pro forma condensed combined financial statements and the accompanying notes should be read together with: § the separate audited historical consolidated financial statements of Hooker Furniture Corporation for the year ended January 31, 2016 (as filed with the SEC on April15, 2016 in Hooker Furniture Corporation’s Annual Report on Form 10-K for the fiscal year ended January 31, 2016); and § the audited historical consolidated financial statements of Home Meridian International, Inc.included in this filing. HOOKER FURNITURE CORPORATION AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET FISCAL YEAR ENDED JANUARY 31, 2016 (In thousands) Home Pro forma Pro Forma Hooker Meridian Adjustments Combined Assets Current assets Cash and cash equivalents $ $ $ ) a,b Trade accounts receivable, less allowance for doubtful accounts - Inventories - Prepaid expenses and other current assets ) a Income tax recoverable - ) a - Total current assets ) Property, plant and equipment, net c Cash surrender value of life insurance policies - - Deferred taxes - - Intangible assets a,c Goodwill c Other assets ) a Total non-current assets Total assets $ Liabilities and Shareholders’ Equity Current liabilities Revolving credit line $
